PER CURIAM.
This is an appeal from an order denying a motion filed pursuant to Rule 3.850, Florida Rules of Criminal Procedure. In said order of denial the following is found:
“ORDERED AND ADJUDGED that Defendant’s Motion to Vacate Judgment and Sentence is hereby denied on the grounds that it has no basis in law or in fact. Copy of transcript attached”.
Heretofore we have directed the state to supply us with the transcript referred to in the trial court’s order. The state has failed to comply and therefore we have no alternative but to reverse the order under review and return the matter to the trial court for further proceedings in accordance with Austin v. State, 434 So.2d 350 (Fla. 3rd DCA 1983); Walker v. State, 432 So.2d 727 (Fla. 3d DCA 1983).
Reversed and remanded.